Citation Nr: 0936736	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  02-74 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to an initial compensable disability rating 
for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Brian M. Ramsey, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to March 
1970.

The matter of entitlement to service connection for lumbar 
spine disability came to the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  This matter 
was remanded in March 2005 and May 2006 for further 
development.  The Veteran testified at a Board hearing in 
September 2004 with regard to his claim of service connection 
for a lumbar spine disability.

The matter of entitlement to a compensable rating for 
bilateral pes planus comes to the Board from a December 2006 
rating decision.  A notice of disagreement was received in 
March 2007 with regard to the disability rating assigned, a 
statement of the case was issued in July 2007, and a 
substantive appeal was received in August 2007.

In September 2007, the Veteran requested a Board hearing with 
regard to the issues on appeal; however, he cancelled such 
request in April 2009.

The issue of entitlement to a compensable rating for 
bilateral pes planus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any further action is required on his part.


FINDING OF FACT

A lumbar spine disability was incurred in service.




CONCLUSION OF LAW

A lumbar spine disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the issue of entitlement to service connection 
for lumbar spine disability, there is no need to undertake 
any review of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations in this case 
since there is no detriment to the Veteran as a result of any 
VCAA deficiency as the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The agency of original 
jurisdiction will take such actions in the course of 
implementing this grant of service connection, and the 
Veteran may always file a timely notice of disagreement if he 
wishes to appeal from those downstream determinations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for lumbar spine disability.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  Determination of the existence 
of a pre-existing condition may be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion, see Miller v. West, 11 Vet. App. 345, 348 
(1998), or a later medical opinion based upon statements made 
by the veteran about the pre-service history of his/her 
condition. Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

An examination performed for enlistment purposes in July 
1969, reflects that the Veteran's 'spine, other 
musculoskeletal' was clinically evaluated as normal.  The 
examiner only noted pes planus under the 'Summary of defects 
and diagnoses' section of the examination report.  On a 
Report of Medical History completed by the Veteran in July 
1969 for enlistment purposes, he checked the 'No' box with 
regard to 'recurrent back pain.'  

A February 1970 radiographic report reflects as follows:

There appears to be a mild scoliosis involving the 
dorsal spine directed left.

Multiple views of the lumbosacral spine demonstrate 
a mild tilting to the left which is thought to be 
positional.  There is no evidence of acute fracture 
and the disc spacings are well maintained.  There 
is a bilateral spondylolysis at L5 unassociated 
with spondylolisthesis.  

A March 1970 'Medical Board Summary' reflects chief 
complaints of chronic back pain and chronic foot pain for 
many years duration.  With regard to 'History of Present 
Illness' the record reflects as follows:

The [Veteran] has a long history of having repeated 
attacks of low back pain, both in civilian life and 
in his short military career.  He states that he 
has been to see the Army physician on numerous 
occasions because of chronic low back pain and 
inability to perform the necessary walking and 
marching and calisthenics that is required of him.  

On physical examination, there was full range of motion of 
the back, and minimal muscle spasm in the lumbar region.  He 
complained rather bitterly of pain on full flexion of the 
lumbar region.  There was no evidence of sciatica and all 
deep tendon reflexes were within normal limits.  

With regard to laboratory data, it was explained that 
significant laboratory data was limited to the x-ray studies.  
On x-ray examination, multiple views of the lumbosacral spine 
demonstrated mild tilting to the left, thought to be 
positional.  There was no evidence of an acute fracture and 
the disc spaces were well maintained.  There was a bilateral 
spondylolysis at L5, associated with spondylolisthesis.  
Sacroiliac and hip joint spacings were well maintained.  It 
was noted that the Veteran was functioning at a borderline 
level.  He complained of chronic low back pain and was having 
repeated problems with inability to perform his duties.  The 
author of the summary stated that the condition was a 
congenital condition that existed prior to entering the 
service.  They are conditions which are not correctable and 
they are conditions which will continue to give him problems.  
Thus, separation was recommended.  The diagnosis rendered was 
spondylolysis with more than mild symptoms, resulting in 
repeated outpatient visits and significant assignment 
limitations, and that the disability existed prior to service 
(EPTS) and was not service aggravated.

(The Board notes that the February 1970 radiographic report 
reflects "bilateral spondylolysis at L5 unassociated with 
spondylolisthesis" but the March 1970 Medical Board report 
reflects "bilateral spondylolysis at L5, associated with 
spondylolisthesis" (emphasis added).)

In March 1970, the Veteran affixed his signature to a 
'Disposition Form' which stated as follows:

1.  I request discharge for a physical disability.  
I have been informed that, based upon the findings 
and recommendations of a medical board, I am 
considered to be unfit for retention in the 
military service by reason of physical disability 
which has been found to have existed prior to my 
induction and which is neither incident to nor 
aggravated by military service.

--

3.  If this application is approved, I understand 
that I will be separated by reason of physical 
disability EPTS and will receive a discharge of the 
type commensurate with the character of my service, 
as determined by the officer designated to affect 
my separation.

In July 1972, the Veteran filed a claim of service connection 
for "back injury" which he stated occurred in October 1969 
at Fort Campbell, Kentucky during an obstacle course when he 
flipped over and fell.  

In support of his claim, he submitted a December 1971 
outpatient record from Riverside Hospital.  The record 
reflects that the Veteran fell against a rail injuring the 
left rib area.  He then fixed a flat tire and was having more 
pain in the left rib area.  The assessment was contusion left 
rib cage, and an x-ray examination was negative for fracture.

In September 1972, the Veteran underwent a VA examination.  
He reported to the examiner that he strained his lower dorsal 
back region carrying a man in training during January 1970.  
He reported that he had outpatient treatment and was given a 
back support.  The examiner diagnosed residuals strain lower 
dorsal back region by history.  

In February 1985, the Veteran sought treatment for back pain, 
and reported back pain for a 15 year period.

An April 1985 VA outpatient treatment record reflects the 
Veteran's report that his original injury was when he slid 
down a pole as a lineman in service.  The assessment was back 
pain.  

In March 1995, the Veteran sought treatment with Van B. 
Boggus, M.D.  He was evaluated following a December 1994 back 
injury.  Dr. Boggus stated that films of his lumbar spine 
showed spondylolysis at L5, age indeterminate with sclerosis 
of his sacroiliac joints.  Dr. Boggus stated that he has 
Grade I isthmic spondylolisthesis L5 S1 with clear 
spondylolysis defects at L5.  There was no evidence of severe 
spondylosis of the L4-5 or L5-S1 disk space.  The sacroiliac 
joints show significant changes right greater than left.  
This was characterized by sclerotic bone formation extending 
well beyond the margins of the SI joint into the posterior 
ileum.  The impression was isthmic spondylolisthesis L5 S1 
with mechanical lumbosacral pain; sacroiliac sclerosis rule 
out seronegative spondyloarthropathy; and, minimally 
symptomatic bilateral hip arthritis.  

In September 2004, the Veteran testified at a Board hearing.  
The Veteran testified that during service he had been 
conducting infantry training, but his orders were changed to 
field wireman course.  He was assigned to Fort Jackson for 
training for communications.  He reported that he had to 
climb telephone poles to lay wires and would wear spikes.  He 
reported that on one occasion, he "came down off the pole" 
and injured his back.  He stated that he sought treatment at 
the infirmary and was prescribed medication, which may have 
been Motrin.  After such injury, he stated that his MOS was 
changed to laboratory technician.  

In February 2007, Craig N. Bash, M.D., submitted a medical 
opinion after reviewing service medical records, post-service 
medical records, imaging reports, the Veteran's lay 
statements, other medical opinions, and medical literature.  
Dr. Bash opined that the Veteran's current lumbar spine 
problems are due to his experiences that he had during 
military service and that his bilateral foot problems 
originated in service and therefore were not likely 
congenital in origin.  Dr. Bash determined that the 'Facts' 
were that the Veteran entered service fit for duty; fell 
straight down a pole in the Army in 1969; and, had several 
visits to medical professionals during service as reported in 
his Medical Board report of March 1970.  Dr. Bash stated that 
no medical records prior to service are in his file and 
therefore the comments about back pain in civilian life prior 
to service are of uncertain validity and are neither valid 
nor significant because the Veteran entered service with a 
normal physical examination.  Dr. Bash acknowledged the 
objective findings and diagnosis contained in the Medical 
Board Report.  Dr. Bash explained that spondylolysis is a 
fracture of the Pars interarticularis and the 
spondylolisthesis is the spines response to the fracture, 
manifest as slippage (Grades 1-4).  Dr. Bash explained that 
the Veteran's muscle spasms and diagnosis of spondylolysis 
documents that his condition worsened during service.  Dr. 
Bash stated that the 1995 diagnosis simply re-documents his 
longstanding spondylolisthesis which was first noted during 
service time.  Dr. Bash acknowledged post-service injuries, 
but opined that these were exacerbations of his service 
induced spine fractures (spondylolysis).

In February 2007, the Veteran underwent a VA examination and 
the examiner noted review of the claims folder.  The examiner 
stated that the claims folder documents spondylosis and 
spondylolisthesis discovered in service in 1970.  The 
examiner noted that the Veteran had an injury to the back in 
1969 and 1970 falling from a pole.  He was found to have an 
underlying pre-existing spondylosis with spondylolisthesis.  
Since that time, he has had persistent back problems.  The 
examiner conducted a physical examination and diagnosed 
residual injury lumbar spine with spondylolisthesis.  An x-
ray examination showed minimal degenerative of the lower 
lumbar spine with grade 1 spondylolisthesis at L5-S1.  The 
examiner opined that the Veteran has a pre-existing 
spondylolisthesis of his lumbar spine documented in the 
service in 1969 and 1970.  Any aggravation beyond normal 
course or any relationship to his original injury back that 
far in 1969 and 1970 is speculative.  

In April 2007, Dr. Bash submitted another opinion.  Dr. Bash 
reiterated that the Veteran was admitted into service fit for 
duty, therefore it is likely that his fall in service 
produced a bilateral spondylolysis of his pars with 
associated pain and muscles spasms with lead to his 
spondylolysis/spondylolisthesis with requisite back 
pain/spasms as it is well known that an axial load injury can 
cause the Veteran's type of problems and falling from a pole 
is a classic axial load scenario.

In May 2009, another opinion was received from Dr. Bash in 
which he responded to the February 2007 VA opinion.  Dr. Bash 
stated that he disagreed with the opinion because the VA 
examiner did not address the Veteran's lay statements that 
his back had worsened during service; the VA examiner did not 
address the Veteran's normal entrance examination; the VA 
examiner did not discuss the concept of axial loading and the 
creation of pars defects; the VA examiner did not discuss the 
February 1970 x-ray report; and, the VA examiner did not 
provide any literature to support his opinions.  Dr. Bash 
stated that the Veteran entered service fit for duty, had a 
fall wherein he injured his back, and after reviewing the 
claims folder saw nothing in the record to change his 
position.

In June 2009, the Veteran's treating physician Jonathan E. 
Rohrs, M.D. submitted correspondence stating that the Veteran 
had an injury during service in 1970, and that he agrees with 
Dr. Bash that the Veteran should be assigned 75 percent 
"more likely than not" for his acquired back injury.  Dr. 
Rohrs referenced Dr. Bash's May 2009 opinion.

The Veteran is presumed under the law to have been in sound 
condition when he entered active duty in July 1969.  The 
Veteran's enlistment examination did not note any disability 
related to the back.  Thus, the Veteran's back disability 
disorder was not "noted" on entrance.  Consequently, the 
Veteran is presumed to have entered service in sound 
condition as it pertains to his back.  38 U.S.C.A. § 1111.  

Dr. Bash opined that the Veteran has a fracture of the Pars 
interarticularis and spondylolisthesis due to inservice 
trauma.  Likewise, in June 2009, Dr. Rohrs essentially 
characterized the Veteran's current disability as one which 
was incurred in service.  Therefore, the Board is unable to 
find that the competent evidence of record rises to the level 
of clear and unmistakable evidence regarding whether the 
Veteran's lumbar spine disability manifested in service 
preexisted service.

Finally, in light of the Veteran's inservice complaints of 
low back pain, the inservice diagnosis of a lumbar spine 
disability, and the opinions of the private physicians that 
the Veteran's current lumbar spine disability was incurred in 
service, service connection for lumbar spine disability is 
warranted.  


ORDER

Entitlement to service connection for lumbar spine disability 
is warranted.


REMAND

In a May 2006 decision, the Board found that the evidence 
does not clearly and unmistakably show that the Veteran's 
bilateral pes planus disability preexisted service and was 
not aggravated by service.  Thus, the Board concluded that 
bilateral pes planus was incurred in the Veteran's active 
duty service.  In a December 2006 rating decision, the RO 
implemented the Board's decision and assigned a 
noncompensable evaluation.  The Veteran perfected an appeal 
with regard to the disability rating assigned.  

In assigning the noncompensable evaluation, the RO determined 
that prior to service, the Veteran's disability was 
considered 10 percent disabling based on evidence of 
pronation and tenderness over plantar surface, and that 
following service, his disability was considered 10 percent 
disabling because there was no evidence that his pre-existing 
congenital pes planus was shown to be permanently aggravated 
beyond the normal progression of the disability by service.  
The RO deducted the preservice percentage from the post-
service evaluation, thus resulting in a noncompensable 
evaluation.  Such rating assignment by the RO, however, is in 
error as the Board concluded that the Veteran's bilateral pes 
planus did not preexist service, and that his pes planus was 
incurred in service.  Thus, the RO should assign a disability 
rating based on the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the RO 
should readjudicate the disability rating assigned to 
bilateral pes planus in consideration of the above.

The Board has also determined that the private and VA 
examinations of record do not adequately differentiate 
between the symptomatology attributable to his service-
connected bilateral pes planus, and the symptomatology 
attributable to any nonservice-connected disability, to 
include any disability of the ankles or legs.  Thus, the 
Veteran should undergo a new VA examination to assess the 
nature and severity of his pes planus, and the symptomatology 
attributable to his service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (remanding 
Board's decision where medical evidence did not differentiate 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability); see also 61 
Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters 
by noting that, when it is not possible to separate the 
effects of conditions, VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue be resolved 
in the claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition).

The RO should also ensure that the Veteran has received 
notice pursuant to the VCAA with regard to his claim for a 
higher initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  VA has a duty to notify the 
Veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claim must 
be issued to the Veteran.  Along with ensuring proper VCAA 
notice pertaining to his claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the Veteran that an 
effective date will be assigned if an increased disability 
rating is assigned, and such notice should also include an 
explanation as to the type of evidence that is needed to 
establish an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, this case is REMANDED for the following actions:

1.  Ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the Veteran of the 
evidence necessary to substantiate his 
claim for a higher initial rating, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
notice should include an explanation as 
to the information or evidence needed to 
establish an effective date, as outlined 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the severity of his service-connected 
bilateral pes planus.  It is imperative 
that the claims file be made available to 
and reviewed by the examiner in 
connection with the examination.  Any 
necessary special studies should be 
performed and all pertinent clinical 
findings should be reported.  The 
examiner should provide an opinion as to 
whether there is any marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
swelling on use, characteristic 
callosities, any tenderness of plantar 
surfaces of the feet, marked inward 
displacement, severe spasm of the tendo 
Achillis on manipulation, not improved by 
orthopedic shoes or appliances.  The 
examiner should attempt to distinguish 
the symptomatology attributable to the 
pes planus, and symptomatology 
attributable to nonservice-connected 
disabilities.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected pes planus on 
the Veteran's ability to work, and 
provide supporting rationale for this 
opinion.

3.  Readjudicate the Veteran's claim for 
a higher initial rating in consideration 
of 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(see text above).  Then issue a 
supplemental statement of the case to the 
Veteran and his representative and 
provide him an opportunity to respond 
before this case is returned to the 
Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Leonard J. Vecchiollo 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


